Citation Nr: 1728970	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected lumbosacral disc herniation (lumbar spine disability)

2. Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected lumbar spine disability.

3. Entitlement to a rating in excess of 40 percent for the lumbar spine disability.

4. Entitlement to a rating in excess of 10 percent for hypertension.

5. Entitlement to a compensable rating for residuals of a left wrist fracture (left wrist disability).  

6. Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.  

7. Entitlement to a total disability rating due to individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978 and from January 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, September 2011, September 2011, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, April 2010, November 2011, and February 2014 the Veteran testified before an RO Decision Review Officer (DRO).  Transcripts of the hearings are of record.

In December 2015, the Board remanded the case to afford the Veteran a videoconference hearing before a Veterans Law Judge of the Board (VLJ).  
In November 2016 the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of the hearing is of record. 

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to and/or duplicative in substance to the matters adjudicated herein and referral to the AOJ is not, therefore, required.

The issue of entitlement to a clothing allowance was raised by the record in an August 2008 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connection for a right shoulder disability on the merits, entitlement to increased ratings for the lumbar spine disability and hypertension, and entitlement to an increased initial rating for radiculopathy of the left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An April 2003 rating decision that denied service connection for a right shoulder disability was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.

3. Since April 24, 2007 the Veteran's left wrist disability has been manifested by subjective reports of pain with use without ankylosis.  

4. Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's service-connected lumbar spine disability has precluded him from securing or following a substantially gainful occupation since November 20, 2007. 


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.S. § 5108 (LexisNexis2017); 38 C.F.R. § 3.156 (2016).

2. Since April 24, 2007, the criteria for a rating of 10 percent, but no higher, for the Veteran's left wrist disability have been met.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215 (2016).

3. The criteria for a TDIU have been met since November 20, 2007.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence for Right Shoulder Disability

The Veteran's claim seeking entitlement to service connection for a right shoulder disability was previously denied in an April 2003 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the April 2003 rating decision consisted of the Veteran's service treatment records, post-service VA and private treatment records, lay statements, and a VA examination report.  The examination report noted the Veteran's statements that his shoulder pain began within the last year, and the Veteran had not reported that he experienced right shoulder pain since service.   Rather, he explained that his right shoulder disability was secondary to his lumbar spine disability.  The claim was denied because the in-service complaints of right shoulder pain were found to be acute and transitory, and because a right shoulder disability was not found to have been caused by the service-connected lumbar spine disability.  

The evidence received since that time includes the Veteran's testimony that he has experienced right shoulder pain since performing push-ups during service.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Since such evidence relates to unestablished facts necessary to substantiate the claim, namely, service incurrence and a nexus to service, it is new and material, and the claim of entitlement to service connection for a right shoulder disability is reopened.  

II. Increased Rating for Left Wrist Disability

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R.    § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran's left wrist disability is currently rated as noncompensable under Diagnostic Code 5299-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27.  

Under Diagnostic Code 5215 a 10 percent rating is warranted for limitation of motion of the dominant or nondominant wrist.  38 C.F.R. § 4.71a.  

The Veteran filed the instant claim of entitlement to an increased rating on September 27, 2007.  Under VA law the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C.S. § 5110 (b)(3) (LexisNexis 2017); 38 C.F.R.           § 3.400(o)(2) (2016).  

The earliest report of left wrist pain within one year of the Veteran's September 27, 2007 claim comes from April 24, 2007, where he reported increasing pain with activity.  Since that time, the Veteran continued to report painful left wrist motion, 
including during VA treatment in December 2008, February 2011, and October 2012, and during his September 2009, April 2010, and November 2016 hearings.  At the November 2009 VA examination, the Veteran reported increasing stiffness and pain and decreased grip strength.  Range of motion testing revealed 63 degrees of dorsiflexion and 74 degrees of flexion.  X-rays showed no arthritic change.

Given the credible reports of painful motion, the Board finds that a 10 percent rating is warranted since April 24, 2007.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).  

A rating in excess of 10 percent, however, is not warranted.  10 percent is the maximum available rating under Diagnostic Code 5215; a rating based on more severe limitation of motion is not available.  Thus, no further action pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) is required.  A rating under Diagnostic Code 5214, the only other diagnostic code pertaining to the wrist, requires ankylosis.  The Veteran has not contended that he has ankylosis of the wrist, nor is ankylosis reflected in the evidence of record.  Thus, although the Board has considered the Veteran's statements regarding the difficulty he experiences gripping, pulling, grasping and lifting, as well as his subjective symptoms, including pain, weakness, and clicking, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period.

In summary, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's left wrist disability since April 24, 2007.

III. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his educational and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, where the percentage requirements for a schedular TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board observes that the Veteran does not meet the schedular requirements for a TDIU: he is service-connected for the lumbar spine disability, rated as 40 percent disabling, hypertension, rated as 10 percent disabling, and the left wrist disability, rated as 10 percent disabling; his combined rating is 50 percent.  However, the Board is now permitted to consider entitlement to a TDIU on an extraschedular basis, because the case has been previously referred to the Director of the Compensation Service.  Although the Director rendered a negative opinion, the Board will review this issue anew.  See Kuppamala v. McDonald, 24 Vet. App. 447, 455-457 (2015).  Additionally, the Board points out that it is permitted to consider entitlement to a TDIU from the date of the Veteran's claim of entitlement to an increased rating for the lumbar spine disability, September 27, 2007.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran contends that he has been rendered unemployable due to the effects of his service-connected lumbar spine disability.  In addition to the limitations in lifting, carrying, and standing, he asserts that he has difficulty in sitting for long periods, and that medication required to relieve his back pain impairs his ability to concentrate and necessitates daily 2 to 3 hour naps.  The Veteran's VA treatment records reflect that he has been prescribed muscle relaxants since November 2007 and MS-Contin since November 2010.   

The Veteran's Social Security Administration (SSA) records reflect that he last worked as a property management supervisor on November 20, 2007.  He reported that he stopped working because his lumbar spine condition caused difficulty lifting and carrying, and that his pain medication caused him to become sleepy.  During a July 2009 disability evaluation conducted in conjunction with his SSA claim, the Veteran reported that his back becomes aggravated after sitting for 10 to 15 minutes, and he has to stand for 20 to 30 minutes before he can sit again.  He added that he does not bend over to pick things off of the floor and waits for his son to help him clean his house.  The examiner noted that the Veteran experienced back discomfort while sitting on the examination table.  The Veteran was determined to be unemployable in June 2009 by SSA, and he was awarded SSA benefits effective at that time. 

The Veteran's VA vocational rehabilitation and education records noted in August 2008 that he experiences difficulty with performing manual labor; he was assessed as having a serious employment handicap.  In April 2013, he was determined to be unemployable due to the severity of his service-connected and non-service-connected disabilities, and his vocational rehabilitation program was discontinued.  

During the August 2011 VA examination, the Veteran reported that his back medication made him sleepy during his past employment.  During the examination, the Veteran reported that he can only sit for 10 minutes and stand for no longer than 15 minutes at one time.  

In September 2012 a VA clinician examined the Veteran and reviewed the claims file.  She stated that the Veteran's back condition with left leg radiculopathy is significant and prevents his ability to perform physical work, including lifting, bending, or other strenuous physical work.  She added that the condition would also inhibit sedentary employment because he would not be able to sit for more than one hour at a time.  Additionally, the Veteran's use of MS-Contin would necessitate frequent naps and render him unable to focus on details necessary to provide customer service.  The Board finds the clinician's evaluation to be highly probative, as it reflects consideration of the relevant facts and is based on an examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since November 20, 2007 he has been unable to 
secure and follow a substantially gainful occupation by reason of his service-connected lumbar spine disability, and that the criteria for a TDIU were met as of that date.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102 (2016); See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In making this determination, the Board has considered the Veteran's level of education, his employment history, and his level of disability due to the lumbar spine disability.  The effect of this disability makes it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  Specifically, after reviewing the evidence of record, including the September 2012 VA examiner's evaluation, the Board finds that the Veteran would be unable to perform physical work as a result of his limitations in lifting and bending, and that he would be unable to perform sedentary work due to the inability to sit for short periods of time, and because his lumbar spine medications impair his focus and require him to sleep frequently during the workday.  The examiner's evaluation is supported by the SSA examiner's findings noting that the Veteran experienced discomfort while sitting on the examination table.  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran has been unemployable due to the effects of his service-connected lumbar spine disability since November 20, 2007.  Therefore, entitlement to a TDIU is granted, effective November 20, 2007.


ORDER

The claim of entitlement to service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted.

Since April 24, 2007, a rating of 10 percent, but no higher, for the left wrist disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Effective November 20, 2007, a total disability rating based on individual unemployability due to the service-connected lumbar spine disability is granted on an extraschedular basis, subject to the rules and regulations governing the payment of VA monetary benefits.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Addressing the right shoulder claim on the merits, the Veteran's service treatment records reflect an April 1991 complaint of right shoulder pain for four days with an assessment of tendonitis, and a February 1994 complaint of a painful right shoulder.  Subsequent VA treatment records reflect that the Veteran reported recent onset of right shoulder pain after a fall in December 2009.  An October 2010 magnetic resonance imaging scan found a rotator cuff tear.  At his hearing, the Veteran explained that he was protecting or favoring his shoulder since service, and it flared up around 1998.  Given the foregoing, the Board finds that a new VA examination is required.

Turning to the lumbar spine and left lower extremity radiculopathy claims, the Veteran testified that his conditions have worsened since his last VA examination in September 2012.  Given the Veteran's credible testimony, and that it has been over four years since the last VA examination, the Board will remand this issue to afford the Veteran a new VA examination.  

Addressing the hypertension claim, the Veteran testified that his hypertension medication was doubled approximately four years ago.  Indeed, the Veteran reported during the June 2010 VA hypertension examination, his most recent examination, that he used 60 milligrams (mg) of nifedipine daily; his dosage was subsequently increased to 120mg daily.  Lisinopril was added in December 2014 due to uncontrolled blood pressure at that time.  Subsequent treatment records also noted that a new antihypertensive medication was prescribed in January 2015 due to an allergic reaction, and, in March 2016, the Veteran's blood pressure was noted to be not at its goal, although it was previously well-controlled.  As it has been over seven years since the last VA hypertension examination, and the Veteran's condition may have worsened since that time, a new VA examination should be scheduled.

On remand, updated VA treatment records should be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from July 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a shoulder examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed right shoulder disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from June 2011 onward.  The right shoulder disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

b. With respect to each diagnosed right shoulder disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's in-service reports of shoulder pain in April 1991 and February 1994 reports of shoulder pain, and the post-service injury in December 2009.  

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the right shoulder disability was caused by the service-connected lumbar spine disability?  Please explain why or why not.  

d. If not caused by the lumbar spine disability, is it at least as likely as not that the right shoulder disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the lumbar spine disability?  Please explain why or why not. 

e. If the examiner finds that the right shoulder disability has been permanently worsened beyond normal progression (aggravated) by the lumbar spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the right shoulder disability that is attributed to the lumbar spine disability.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After associating all available records requested above with the claims file, schedule the Veteran for a VA lumbar spine examination to determine the current severity of his lumbosacral disc herniation and radiculopathy of the left lower extremity.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's lumbar spine disability. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA hypertension examination to ascertain the current severity and manifestations of his service-connected hypertension.

The claims file should be made available to the examiner for review in connection with the examination. 

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


